HUSTON, J.
The defendant was convicted of the crime of burglary. Appeal is taken from judgment and sentence thereon. No bill of exceptions appears in the record. In fact, there' is no record, such as is contemplated by the statute. Unless, the record show's a substantial compliance with the statutes and the rules of this court, it will not be considered. What purports to be the record is merely a copy of the information, a. copy of three affidavits by defendant, and one by his wife, in support of a motion for a continuance, the motion for a continuance, and the order of the court overruling the same, the' instructions of the court, to which no exceptions were taken,, the verdict, and judgment thereon. The action of the court in overruling the motion for a continuance was correct. The-instructions to the jury were all given by the court upon its-own motion, and no exception was taken thereto. The appeal in this case is, or at least from the record appears to be, a mera *345scramble, and the most scrutinizing examination thereof fails to develop any merit whatever. The counsel who represents the defendant in this court did not, as he assures jis, have anything to do with the trial, or the preparation of the appeal, and should not, therefore, be held responsible for the condition of the record. The judgment of the district court is affirmed.
Morgan, C. J., and Sullivan, J., concur.